         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 1 of 32 Page ID #668

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                             )
                    also known as                                  )
              CRISTIAN NOEL IGLESIAS,                              )
                     #17248-018                                    )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-cv-00415-JPG
                                                                   )
    FEDERAL BUREAU OF PRISONS, MICHAEL                             )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                        )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                           )
   THOMAS SCARANTINO, AND DONALD LEWIS                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alix McLearen
                                           10402 HUNT COUNTRY LN
                                           VIENNA, VA 22182-1824




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 2 of 32 Page ID #669

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 3 of 32 Page ID #670

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District
                                                    __________        of Illinois
                                                                District  of __________

             CRISTINA NICHOLE IGLESIAS                                )
                    also known as                                     )
              CRISTIAN NOEL IGLESIAS,                                 )
                     #17248-018                                       )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-00415-JPG
                                                                      )
    FEDERAL BUREAU OF PRISONS, MICHAEL                                )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                           )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                              )
   THOMAS SCARANTINO, AND DONALD LEWIS                                )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Chris Bina
                                           Director of Health Services of the BOP
                                           320 1st St., NW
                                           Washington, D.C. 20001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 4 of 32 Page ID #671

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 5 of 32 Page ID #672

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                              )
                    also known as                                   )
              CRISTIAN NOEL IGLESIAS,                               )
                     #17248-018                                     )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-cv-00415-JPG
                                                                    )
    FEDERAL BUREAU OF PRISONS, MICHAEL                              )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                         )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                            )
   THOMAS SCARANTINO, AND DONALD LEWIS                              )
                           Defendant(s)                             )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Chris Bina
                                           18602 BRANSFORD PL
                                           OLNEY, MD 20832-1897




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 6 of 32 Page ID #673

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 7 of 32 Page ID #674

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Southern District
                                                   __________        of Illinois
                                                               District  of __________

             CRISTINA NICHOLE IGLESIAS                              )
                    also known as                                   )
              CRISTIAN NOEL IGLESIAS,                               )
                     #17248-018                                     )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-cv-00415-JPG
                                                                    )
    FEDERAL BUREAU OF PRISONS, MICHAEL                              )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                         )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                            )
   THOMAS SCARANTINO, AND DONALD LEWIS                              )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Department of Justice, Attorney General
                                           950 Pennsylvania Ave., NW
                                           Washington, D.C. 20530




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 8 of 32 Page ID #675

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 9 of 32 Page ID #676

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District
                                                    __________        of Illinois
                                                                District  of __________

             CRISTINA NICHOLE IGLESIAS                                )
                    also known as                                     )
              CRISTIAN NOEL IGLESIAS,                                 )
                     #17248-018                                       )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-00415-JPG
                                                                      )
    FEDERAL BUREAU OF PRISONS, MICHAEL                                )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                           )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                              )
   THOMAS SCARANTINO, AND DONALD LEWIS                                )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Donald Lewis
                                           Physician and the Chief of Psychiatry, Health Services Division of the BOP
                                           320 1st St., NW
                                           Washington, D.C. 20001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 10 of 32 Page ID #677

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 11 of 32 Page ID #678

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                             )
                    also known as                                  )
              CRISTIAN NOEL IGLESIAS,                              )
                     #17248-018                                    )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-cv-00415-JPG
                                                                   )
    FEDERAL BUREAU OF PRISONS, MICHAEL                             )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                        )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                           )
   THOMAS SCARANTINO, AND DONALD LEWIS                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Donald Lewis
                                           721 N 1ST ST APT 707
                                           MINNEAPOLIS, MN 55401-1103




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 12 of 32 Page ID #679

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 13 of 32 Page ID #680

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Southern District
                                                   __________        of Illinois
                                                               District  of __________

             CRISTINA NICHOLE IGLESIAS                              )
                    also known as                                   )
              CRISTIAN NOEL IGLESIAS,                               )
                     #17248-018                                     )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-cv-00415-JPG
                                                                    )
    FEDERAL BUREAU OF PRISONS, MICHAEL                              )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                         )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                            )
   THOMAS SCARANTINO, AND DONALD LEWIS                              )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Federal Bureau of Prisons
                                           320 First St., NW
                                           Washington, DC 20534




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 14 of 32 Page ID #681

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 15 of 32 Page ID #682

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Southern District
                                                    __________        of Illinois
                                                                District  of __________

             CRISTINA NICHOLE IGLESIAS                               )
                    also known as                                    )
              CRISTIAN NOEL IGLESIAS,                                )
                     #17248-018                                      )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-00415-JPG
                                                                     )
    FEDERAL BUREAU OF PRISONS, MICHAEL                               )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                          )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                             )
   THOMAS SCARANTINO, AND DONALD LEWIS                               )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ian Connors
                                           National Inmate Appeals Administrator of the BOP
                                           320 1st St., NW
                                           Washington, D.C. 20001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 16 of 32 Page ID #683

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 17 of 32 Page ID #684

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                             )
                    also known as                                  )
              CRISTIAN NOEL IGLESIAS,                              )
                     #17248-018                                    )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-cv-00415-JPG
                                                                   )
    FEDERAL BUREAU OF PRISONS, MICHAEL                             )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                        )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                           )
   THOMAS SCARANTINO, AND DONALD LEWIS                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ian Connors
                                           1805 CRYSTAL DR APT 614S
                                           ARLINGTON, VA 22202-4419




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 18 of 32 Page ID #685

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 19 of 32 Page ID #686

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Southern District
                                                   __________        of Illinois
                                                               District  of __________

             CRISTINA NICHOLE IGLESIAS                              )
                    also known as                                   )
              CRISTIAN NOEL IGLESIAS,                               )
                     #17248-018                                     )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-cv-00415-JPG
                                                                    )
    FEDERAL BUREAU OF PRISONS, MICHAEL                              )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                         )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                            )
   THOMAS SCARANTINO, AND DONALD LEWIS                              )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) L.J.W. "Lisa" Hollingsworth
                                           Warden of FMC Marion of the BOP
                                           320 1st St., NW
                                           Washington, D.C. 20001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 20 of 32 Page ID #687

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 21 of 32 Page ID #688

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                             )
                    also known as                                  )
              CRISTIAN NOEL IGLESIAS,                              )
                     #17248-018                                    )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-cv-00415-JPG
                                                                   )
    FEDERAL BUREAU OF PRISONS, MICHAEL                             )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                        )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                           )
   THOMAS SCARANTINO, AND DONALD LEWIS                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) L.J.W. "Lisa" Hollingsworth
                                           2084 EUCALYPTUS WAY
                                           NOLENSVILLE, TN 37135-9642




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 22 of 32 Page ID #689

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 23 of 32 Page ID #690

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                   Southern District
                                                   __________        of Illinois
                                                               District  of __________

             CRISTINA NICHOLE IGLESIAS                                )
                    also known as                                     )
              CRISTIAN NOEL IGLESIAS,                                 )
                     #17248-018                                       )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-00415-JPG
                                                                      )
    FEDERAL BUREAU OF PRISONS, MICHAEL                                )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                           )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                              )
   THOMAS SCARANTINO, AND DONALD LEWIS                                )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Carvajal
                                           Director of the BOP
                                           320 1st St., NW
                                           Washington, D.C. 20001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 24 of 32 Page ID #691

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 25 of 32 Page ID #692

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                             )
                    also known as                                  )
              CRISTIAN NOEL IGLESIAS,                              )
                     #17248-018                                    )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-cv-00415-JPG
                                                                   )
    FEDERAL BUREAU OF PRISONS, MICHAEL                             )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                        )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                           )
   THOMAS SCARANTINO, AND DONALD LEWIS                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Carvajal
                                           555 MASSACHUSETTS AVE NW APT 518
                                           WASHINGTON, DC 20001-4720




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 26 of 32 Page ID #693

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 27 of 32 Page ID #694

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Southern District
                                                    __________        of Illinois
                                                                District  of __________

             CRISTINA NICHOLE IGLESIAS                                  )
                    also known as                                       )
              CRISTIAN NOEL IGLESIAS,                                   )
                     #17248-018                                         )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                           Civil Action No. 19-cv-00415-JPG
                                                                        )
    FEDERAL BUREAU OF PRISONS, MICHAEL                                  )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                             )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                                )
   THOMAS SCARANTINO, AND DONALD LEWIS                                  )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Attorney’s Office, Southern District of Illinois
                                           9 Executive Dr., Ste. 3B
                                           Fairview Heights, IL 62208




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 28 of 32 Page ID #695

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 29 of 32 Page ID #696

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Southern District
                                                    __________        of Illinois
                                                                District  of __________

             CRISTINA NICHOLE IGLESIAS                                )
                    also known as                                     )
              CRISTIAN NOEL IGLESIAS,                                 )
                     #17248-018                                       )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 19-cv-00415-JPG
                                                                      )
    FEDERAL BUREAU OF PRISONS, MICHAEL                                )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                           )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                              )
   THOMAS SCARANTINO, AND DONALD LEWIS                                )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Thomas Scarantino
                                           Senior Deputy Assistant Director, Correctional Programs Division of the BOP
                                           320 1st St., NW
                                           Washington, D.C. 20001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 30 of 32 Page ID #697

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 31 of 32 Page ID #698

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                  __________        of Illinois
                                                              District  of __________

             CRISTINA NICHOLE IGLESIAS                             )
                    also known as                                  )
              CRISTIAN NOEL IGLESIAS,                              )
                     #17248-018                                    )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19-cv-00415-JPG
                                                                   )
    FEDERAL BUREAU OF PRISONS, MICHAEL                             )
  CARVAJAL, CHRIS BINA, IAN CONNORS, L.J.W.                        )
   HOLLINGSWORTH, J. DOE, ALIX MCLEAREN,                           )
   THOMAS SCARANTINO, AND DONALD LEWIS                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Thomas Scarantino
                                           10194 TURNBERRY PL
                                           OAKTON, VA 22124-2881




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John A. Knight
                                           ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                           150 N. Michigan, Suite 600
                                           Chicago, IL 60601
                                           (312) 201-9740
                                           jknight@aclu-il.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
         Case 3:19-cv-00415-NJR Document 67 Filed 09/24/20 Page 32 of 32 Page ID #699

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00415-JPG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
